 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HRISTO POPOV,                                         Case No. 18cv2055-JAH (MDD)
12                                        Plaintiff,
                                                           ORDER DISMISSING CASE WITH
13   v.                                                    PREJUDICE
14   KERI KATZ AND JAMES MANGIONE,
15                                    Defendants.
16
17
18                                        INTRODUCTION
19         Pending before the Court is Defendants Keri Katz and James Mangione’s
20   (collectively “Defendants”) Motion to Dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of
21   the Federal Rules of Civil Procedure. See Doc. No. 3. The motion is fully briefed. Plaintiff
22   Hristo Popov (“Plaintiff”) filed a response in opposition to Defendants’ motion. See Doc.
23   No. 5. After careful review of the pleadings filed by both parties, and for the reasons set
24   forth below, the Court DISMISSES the case with prejudice.
25                                         BACKGROUND
26         On September 5, 2018, Plaintiff filed a complaint against Defendants seeking
27   injunctive relief, declaratory relief, and costs of litigation. See Doc. No. 1. Plaintiff alleges
28   that his constitutional rights were violated in state court. Id. Defendants are Superior Court

                                                       1
                                                                                   18cv2055-JAH (MDD)
 1   of San Diego County judges. On October 5, 2018, Defendants filed a motion to dismiss
 2   this case with prejudice. See Doc. No. 3. In their motion, Defendants argue that as judges,
 3   they have absolute judicial immunity from this suit. Id. Defendants also argue that this
 4   case should be dismissed due to abstention and sovereign immunity. Id. Defendants assert
 5   that Plaintiff fails to state a cognizable claim under 42 U.S.C. § 1983. Id. Plaintiff filed a
 6   response in opposition on November 6, 2018, and Defendants replied to Plaintiff’s
 7   response on November 8, 2018. See Doc. Nos. 5, 6.
 8                                           DISCUSSION
 9      I.      Legal Standard
10              a. Standing
11           A federal court’s judicial power is limited to “cases” or “controversies.” U.S. Const.,
12   Art. III § 2. A necessary element of Article III’s “case” or “controversy” requirement is
13   that a litigant must have “standing” to challenge the action sought to be adjudicated in the
14   lawsuit.” Valley Forge College v. Americans United for Separation of Church and State,
15   Inc., 454 U.S. 464, 471 (1982); LSO, Ltd. V. Stroh, 205 F.3d 1146, 1152 (9th Cir. 2000).
16           The “irreducible constitutional minimum” of Article III standing has three elements.
17   LSO, 205 F.3d at 1152 (internal quotations omitted). First, plaintiff must have suffered
18   “an injury in fact – an invasion of a legally protected interest which is (a) concrete and
19   particularized, and (b) actual an imminent, not conjectural or hypothetical.” Lujan v.
20   Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal citations and quotations omitted).
21   Second, plaintiff must show a causal connection between the injury and the conduct
22   complained of; i.e., “the injury has to be fairly…trace[able] to the challenged action of the
23   defendant, and not…th[e] result [of] the independent action of some third party not before
24   the court.” Id. (quoting Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S. 26,
25   41-42 (1976) (alterations in original).       Third, it must be “likely,” and not merely
26   “speculative,” that the plaintiff’s injury will be redressed by a favorable decision. Id. at
27   561. If the Court finds plaintiff lacks Article III standing, it must dismiss plaintiff’s claim
28

                                                    2
                                                                                  18cv2055-JAH (MDD)
 1   for lack of subject matter jurisdiction under Rule 12(b)(1). Nichols v. Brown, 859 F. Supp.
 2   2d 1118, 1127 (C.D. Cal. 2012).
 3             b. Federal Rule of Civil Procedure 12(b)(6)
 4         A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint.
 5   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal is warranted under Rule
 6   12(b)(6) where the complaint lacks a cognizable legal theory or fails to allege sufficient
 7   facts to support a cognizable legal theory. Li v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013).
 8   “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 9   accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
10   556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp v. Twombly, 550 U.S. 544, 570
11   (2007)). A claim is facially plausible when the factual allegations permit “the court to draw
12   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
13   556 U.S. at 678. In other words, “the non-conclusory ‘factual content,’ and reasonable
14   inferences from that content, must be plausibly suggestive of a claim entitling the plaintiff
15   to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (citing Iqbal, 556
16   U.S. at 678). “Determining whether a complaint states a plausible claim for relief will…be
17   a context-specific task that requires the reviewing court to draw on its judicial experience
18   and common sense.” Iqbal, 556 U.S. at 679.
19         In reviewing a motion to dismiss under Rule 12(b)(6), a court must assume the truth
20   of all factual allegations an construe the factual allegations in the light most favorable to
21   the nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996).
22   However, legal conclusions need not be taken as true merely because they are “cast in the
23   form of factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003). “Nor
24   does a complaint suffice as if it tenders ‘naked assertion[s]’ devoid of ‘further factual
25   enhancement.’” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557). The court may
26   consider facts alleged in the complaint, documents attached to the complaint, documents
27   relied upon but not attached to the complaint when authenticity is not contested, and
28   matters of which the court takes judicial notice. Lee v. City of Los Angeles, 250 F.3d 668,

                                                    3
                                                                                   18cv2055-JAH (MDD)
 1   688-89 (9th Cir. 2001). If a court determines that a complaint fails to state a claim, the
 2   court should grant leave to amend unless it determines that the pleading could not possibly
 3   be cured by the allegation of other facts. Doe v. United States, 58 F.3d 494, 497 (9th Cir.
 4   1995).
 5         II.      Analysis
 6                  a. Failure to State a Claim
 7               The Court will first address Defendants’ motion to dismiss for failure to allege facts
 8   that give rise to a § 1983 claim. Defendants argue that Plaintiff has not alleged facts giving
 9   rise to a § 1983 claim against Defendants. Doc. No. 3-1 at pg. 9. Defendants also argue
10   that, even if Plaintiff’s alleged sufficient facts, Defendants have no authority to provide the
11   relief sought by Plaintiff because Plaintiff’s family law case in state court is not assigned
12   to Defendants. Id. Defendants assert that despite Plaintiff alleging that Defendants
13   violated his constitutional rights, Plaintiff fails to allege any facts supporting his
14   allegations. Id. Defendants argue that Plaintiff’s allegations just “make clear that Plaintiff
15   is simply unhappy with various rulings made by Defendants.” Id.
16               The Court agrees. In his response in opposition, Plaintiff cites his educational
17   background and asserts his grievances with his state court family law proceedings. Doc.
18   No. 5 at pg. 2. Plaintiff also articulates his discontent with the California state judiciary.
19   Id.
20               To state a claim under section 1983, a plaintiff must allege two essential elements:
21   (1) violation of a right, privilege or immunity secured by the constitution of the United
22   States, and (2) that the deprivation was committed by a person acting under color of state
23   law. West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 “is not itself a source of
24   substantive rights, but merely provides a method for vindicating federal rights elsewhere
25   conferred.” Graham v. Connor, 490 U.S. 386, 393 (1989) (quoting Baker v. McCollan,
26   442 U.S. 137, 0144, n. 3 (1979)).
27               The Court finds Plaintiff fails to allege sufficient facts to support a cognizable legal
28   theory. See Li, 710 F.3d at 999. Plaintiff alleges a §1983 violation against Defendants,

                                                        4
                                                                                       18cv2055-JAH (MDD)
 1   citing that his constitutional rights under the First, Eighth, Ninth, and Fourteenth
 2   Amendments were violated, but Plaintiff does not allege facts to support his claims.
 3   Instead, Plaintiff cites general grievances with his state court family law proceedings and
 4   the California state judiciary as a whole. Due to the state court’s judicial immunity barring
 5   suit (infra), the Court finds leave to amend is unwarranted.
 6             b. Absolute Judicial Immunity
 7         The Court also finds Plaintiff’s claims are legally frivolous because Defendants
 8   possess absolute judicial immunity. Plaintiff seeks injunctive relief against Defendants for
 9   state court family law proceedings. The Ninth Circuit has ruled that “in any action brought
10   against a judicial officer for an act or omission taken in such officer’s judicial capacity,
11   injunctive relief shall not be granted unless a declaratory decree was violated or declaratory
12   relief was unavailable.” Moore v. Urquhart, 699 F.3d 1094, 1104 (9th Cir. 2018). Here,
13   the Court finds Plaintiff’s request is brought against Defendants in their judicial capacity.
14   There is also no indication that a declaratory decree was violated or declaratory relief is
15   unavailable. Accordingly, the Court finds Defendants are immune from suit.
16                                         CONCLUSION
17         Based on the foregoing reasons, the Court DISMISSES the complaint with
18   prejudice. In light of the Court’s decision, it need not address issues relating to abstention
19   and sovereign immunity. The Clerk of Court shall enter judgment accordingly.
20         IT IS SO ORDERED.
21   DATED: February 8, 2019
22
23                                                  _________________________________
24                                                  JOHN A. HOUSTON
                                                    United States District Judge
25
26
27
28

                                                   5
                                                                                 18cv2055-JAH (MDD)
